J-A08031-21

                                  2021 PA Super 109

    TRI-STATE AUTO AUCTION, INC.               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GLEBA, INC. AND SHIPLEY ENERGY             :
                                               :
                                               :   No. 1846 EDA 2020
    APPEAL OF: GLEBA, INC.                     :

              Appeal from the Judgment Entered September 1, 2020
      In the Court of Common Pleas of Montgomery County Civil Division at
                            No(s): No. 2016-06133


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                                FILED MAY 26, 2021

        Gleba, Inc. (“Gleba”) appeals from the judgment entered on September

1, 2020, in the Court of Common Pleas of Montgomery County following a

non-jury trial in a declaratory judgment action filed by Tri-State Auto Auction,

Inc. (“Tri-State”).1 This matter involves a dispute over a non-residential lease,

including a provision related to a right of first refusal to purchase property,

entered between Tri-State, as lessor, and Gleba, as lessee. After a careful

review, we affirm.



____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 We note Tri-State named Shipley Energy (“Shipley”), who sublet a portion
of the leased premises at issue from Gleba, in the declaratory judgment
complaint and sought a declaration as to whether Shipley was required to
vacate the premises. However, Shipley vacated the premises on June 4, 2016,
and there is no dispute that Shipley is no longer involved in this matter.
J-A08031-21


      The trial court has aptly set forth the relevant facts and procedural

history, in part, as follows:

             Both Tri-State and Gleba are Pennsylvania corporations with
      their registered offices in Montgomery County. (Joint Stipulation
      of Facts--Declaratory Judgment Action Only (“Joint Stipulation”),
      filed 7/24/17, at 1).       Tri-State is the title owner of an
      approximately 5.4 acre parcel of improved land located at 538
      Swedeland Road (“538 Swedeland”), Upper Merion Township,
      Montgomery County (“the Premises”). (Id.; N.T., 8/14/17, at
      18). COBOCO, LP (“COBOCO”) is a limited partnership formed
      with Tri-State as the general partner and the two individual
      principals of Tri-State as the limited partners. (Id. at 19).
      COBOCO owns a contiguous, approximately five (5) acre parcel of
      improved land located at 504 Swedeland Road (“504 Swedeland”),
      Upper Merion Township, Montgomery County.             (Id.; Joint
      Stipulation at 4). The COBOCO property at 504 Swedeland has
      no street frontage and access is limited to a small driveway that
      is an easement across the Premises at 538 Swedeland. (N.T.,
      8/14/17, at 21).
            Tri-State owned and operated an automobile auction
      company and used the entire ten (10) acres of the two (2) parcels
      to operate the business.       ([Id.] at 19-20).  Once Tri-State
      stopped [its] automobile auction business in 2008, [its] goal was
      to eventually sell the parcels. (Id. at 25).
             In December 2010, Tri-State, as lessor, leased the Premises
      at 538 Swedeland to Gleba, as lessee, pursuant to a lease with a
      Rider and a subsequent addendum (“the Lease”).                 (Joint
      Stipulation at 1-2, Exhibit A). David W. Bowe, President, and
      Jerome J. Combs, Secretary, signed the Lease on behalf of Tri-
      State[,] and Walter C. Gleba, President and Secretary, signed on
      behalf of Gleba. (Id.) Counsel for Gleba, including John D. Maida,
      Esquire (“Attorney Maida”), drafted the Lease without speaking to
      [c]ounsel for Tri-State.     (N.T., 8/14/17, at 24-25, 58-60).
      [Specifically, there was no direct communication between Mitchell
      Russell, Esquire on behalf of Tri-State, and Attorney Maida,
      counsel for Gleba.] Although Attorney Russell provided comments
      regarding a draft of the [L]ease to his client, Tri-State, he did not
      participate in the negotiation of the Lease. ([Id.] at 24-25).
            The Lease is a fully integrated instrument setting forth all of
      the provisions thereof. (Joint Stipulation at 3). Paragraph (k) of
      the Rider provides as follows:

                                      -2-
J-A08031-21


           The Lessee shall have the right to extend the term of
           this Lease, for two additional terms of two (2)
           additional years each by notifying the Lessor of the
           Lessee’s election to exercise such right at least three
           (3) months prior to the expiration of the then current
           term of this Lease provided that at the time of the
           exercise of such right and at the time of such renewal,
           the Lessee shall not be in default in the performance
           of any of the terms, covenants, or conditions herein
           contained, and that this Lease shall not have been
           terminated prior to the commencement of such
           extended term. Lessee’s minimum annual rent during
           the option terms shall be increased to $1,800.00 per
           month during the first option lease term and to
           $1,900.00 per month during the second option lease
           term. Notwithstanding the foregoing and with respect
           to the entire term of this lease (initial and renewal),
           Lessor shall have the right to terminate this lease at
           any time during any term upon ninety (90) days prior
           written notice of termination to Lessee and payment
           to Lessee of a termination fee of $100,000.00.
     (Joint Stipulation Exhibit A, Rider to Lease, at 2).
           Paragraph (p) of the Rider provides:
           Lessor hereby grants Lessee a right of first refusal to
           purchase the leased premises for the purchase price
           to be determined as herein set forth; such right of first
           refusal shall exist upon the occurrence of either of the
           following events only:
                 1. Any attempted transfer of Premises, whether
           voluntary or involuntary, by operation of law or
           otherwise, including but not limited to, all executions
           or legal processes attaching Premises and all
           processes affecting the interest of Lessor therein; or
                 2. The receipt by Lessor of a bona fide offer from
           a third party legally entitled to purchase Premises,
           which offer Lessor desires to accept.
           Immediately upon the occurrence of any of the events
           herein before set forth, the Lessor shall send written
           notice by certified mail to the Lessee of such fact. If
           Lessor desires to sell Premises as a result of a bona
           fide offer, such written notice shall contain the name,


                                     -3-
J-A08031-21


           address and qualifications of the person who made the
           offer and all of the terms of such offer. During the
           period that shall begin with the occurrence of such
           event and shall end thirty (30) days after such written
           notice is given, the Lessee shall have the right to
           exercise its option to purchase the Premises upon any
           terms and conditions that are more beneficial to the
           Lessor than those set forth in the offer to purchase so
           presented. If Lessee does not exercise its option to
           purchase Premises or waives such right in writing, this
           option shall terminate and be of no further force and
           effect. If any event occurs pursuant to which Lessee
           may exercise its option to purchase Premises and it
           fails to so exercise its option to purchase Premises,
           within the allocated time, said option to purchase
           Premises shall terminate; provided, however, in the
           event a proposed transfer or sale is not consummated
           in accordance with the price and on the terms set forth
           in the notice sent to Lessee as required hereby, the
           Lessor shall not be entitled to sell Premises unless re-
           offered to Lessee under the terms of this Agreement
           at any different price and/or on any different terms.
           Moreover, if the Premises is not sold pursuant to the
           notice within six (6) months after the notice is given,
           the Premises may not be sold unless re-offered
           pursuant to this Agreement.
                 Any notice required to be given hereunder or
           any exercise of an option granted herein must be
           made in writing, sent by either registered or certified
           mail, return receipt requested and addressed as
           required by the Lease.
     (Joint Stipulation Exhibit A, Rider to Lease, at 3-4).
           Even prior to Gleba expressing an interest in leasing 538
     Swedeland, and at all times material hereto, there had been a “For
     Sale” sign located on the Premises and the COBOCO parcel
     (together “the Sale Properties”)[,] as they were jointly offered for
     sale. (Joint Stipulation at 4; N.T., 4/19/18, at 22-25). At one
     time, the Sale Properties were jointly offered for sale for the sum
     of $3,750,000.00. (Joint Stipulation at 4; N.T., 4/19/18, at 65,
     77). Tri-State never offered the Premises for sale as a parcel
     separate and apart from the Sale Properties. (Joint Stipulation at
     4; N.T., 8/14/17, at 29; N.T., 4/19/18, at 41-43).


                                     -4-
J-A08031-21


            In 2014, Tri-State received a letter of intent from an affiliate
     of O’Neill Properties, 508 Swedeland Road Associates, LP,
     regarding their interest in the purchase of the Sale Properties.
     (Joint Stipulation at 4; N.T., 8/14/17, at 27; Joint Exhibit 2). At
     Attorney Russell’s direction, Jerome Combs, representing Tri-
     State, met with Walter Gleba in that time period to discuss what
     Tri-State believed to be the basic terms of an offer acceptable to
     Tri-State on the Sale Properties to ascertain whether Gleba had
     an interest under the right of first refusal to purchase the
     property. (Joint Stipulation at 4; N.T., 8/14/17, at 30). Attorney
     Russell subsequently received a call from Attorney Maida
     informing him that Attorney Maida believed it was premature to
     discuss a right of first refusal because there was no agreement of
     sale in place. (N.T., 8/14/17, at 30).
           The 508 Swedeland Road Associates letter of intent was
     reduced to a purchase agreement dated April 24, 2014. (Joint
     Stipulation at 4). Attorney Russell sent a letter dated May 2,
     2014, to Mr. Gleba outlining the terms of an agreement of sale for
     the purchase of the Sale Properties. (N.T., 4/19/18, at 99; May
     2, 2014, Letter, Exhibit D-4). In that May 2, 2014, letter to Mr.
     Gleba, Attorney Russell misidentified the property subject to the
     agreement of sale as solely 538 Swedeland Road when, in fact,
     Attorney Russell intended to reference the entire approximately
     ten (10) acres to include the 504 Swedeland Road property. (N.T.,
     4/19/18, at 99-100).
            Attorney Russell forwarded the full terms of the agreement
     to Attorney Maida on May 2, 2014, stating that Gleba would have
     thirty (30) days to exercise or waive the right of first refusal.
     (N.T., 8/14/17, at 30-31). In a letter dated May 15, 2014,
     Attorney Maida stated, in part, “[b]ased on what has been sent to
     me to date (your letter and the AOS), my client cannot and has
     no obligation in my opinion to make any decision or exercise any
     option since the contradictions in your letter notice and the AOS
     are so material as to render both notices a nullity.” (Exhibit P-2,
     Letter to Tri-State from John D. Maida dated May 15, 2014, at 2).
     Attorney Maida also stated “[b]ecause your letter and the AOS so
     greatly differ, I must advise my client that, in my opinion, the
     differences of your letter as compared to the AOS demonstrate a
     bad faith effort to frustrate my client’s right of first refusal and an
     attempt to force it to purchase a contiguous property in which it
     has no interest.” (Id. at 3).
          Following an exchange of correspondence, Tri-State
     understood Gleba’s position to be that a property constructed offer

                                      -5-
J-A08031-21


     that would give rise to Gleba’s obligation to exercise or waive the
     right of first refusal would need to be limited to the leased
     Premises alone[,] and that if Tri-State attempted to sell the leased
     Premises in any manner outside of that understanding, Gleba
     would take legal action. (N.T., 8/14/17, at 35-36).
            The April 24, 2014, purchase agreement terminated
     pursuant to its “due diligence” provisions. (Id. at 37; Joint
     Stipulation at 4). Once the agreement of sale with the O’Neill
     group expired, the issue raised by Attorney Maida in
     correspondence of a purchase price for both properties but a right
     of first refusal for only one (1) of the properties became moot.
     (N.T., 4/19/18, at 105). Tri-State ceased marketing of the Sale
     Properties at that time. (N.T., 8/14/17, at 37, 44; N.T., 4/19/18,
     at 66).
           On advice of counsel, the Tri-State and COBOCO principals
     determined that it was best to wait until the [L]ease naturally
     expired in April of 2016 to pursue a sale of the Sale Properties.
     (N.T., 8/14/17, at 38). Although counsel for Tri-State received
     two (2) nonbinding letters of intent, dated October 2, 2015, and
     November 27, 2015, respectively, from a broker2 on behalf of
     ___________________________________________________
     2 The broker, Paul French, did not have a listing agreement on the Sale
     Properties at the time. (N.T., 8/14/17, at 45; N.T., 4/19/18, at 74-75).
     Mr. French subsequently entered into a commission agreement for the
     Sale Properties after February 2, 2017. (N.T., 4/19/18, at 75, 94, 96-
     97).
     Thomas J. Puhl and Kristen F. Puhl [(collectively “the Puhls”)],
     [c]ounsel determined that they never amounted to an offer and
     instructed the broker to inform the Puhls, as well as many other
     interested parties, that the Sale Properties were off the market.
     (N.T., 8/14/17, at 45-48; N.T., 4/19/18, at 66-67, 69-71, 73, 75,
     81-83, 95). Attorney Russell did not communicate the existence
     of these letters or the potential interest in the Sale Properties to
     the principals of Tri-State at this time. (N.T., 8/14/17, at 100-
     01).
           In early 2016, Gleba exercised its option to renew the Lease.
     (Id. at 39). As a result of Gleba’s action, Tri-State made the
     economic decision to pay Gleba $100,000.00 to terminate the
     Lease early in order to market the Sale Properties as a combined
     parcel. (Id.).
          On March 9, 2016, [c]ounsel for Tri-State, Michael J.
     Clement, Esquire (“Attorney Clement”), dispatched a letter dated
     March 8, 2016, by certified mail, return receipt requested, on

                                      -6-
J-A08031-21


     behalf of Tri-State (“the Letter”) to Walter C. Gleba as President
     of Gleba, Inc. (Joint Stipulation at 2). Counsel enclosed a check
     payable to Gleba in the amount of $100,000.00 with the March 8,
     2016, [L]etter. (Id., Exhibit B). The Letter and $100,000.00
     check to Gleba constituted Tri-State’s notice of termination of the
     Lease effective June 7, 2016, pursuant to [paragraph] (k) of the
     Rider. Tri-State also sought “written adequate assurance” within
     ten (10) days that Gleba would vacate the leased Premises within
     ninety (90) days. (Id.).
           The term “written adequate assurance” is not a defined term
     in the Lease. (Joint Stipulation at 3). Attorney Russell explained
     that the reasons in support of the decision to request adequate
     assurance from Gleba were two-fold. The first reason being the
     very large $100,000.00 payment made up front in light of a
     $1,800.00[-]a[-]month lease…before Gleba was required to
     vacate the premises. The second reason being the history of
     communication with Attorney Maida regarding the right of first
     refusal. (N.T., 8/14/17, at 42-43).
            Gleba admittedly received the [March 8, 2016,] Letter on
     March 13, 2016. (Joint Stipulation at 2). Attorney Clement’s
     office also mailed a copy of the Letter to Gleba’s [c]ounsel,
     Attorney Maida, on March 8, 2016. (Complaint, filed 3/30/16, at
     ¶ 11; Answer, filed 4/22/16, at ¶ 11; Exhibit B). Counsel for Tri-
     State sent two (2) emails to [c]ounsel for Gleba seeking a
     response, on March 21, 2016, and March 22, 2016, respectively.
     (Complaint at ¶ 12, Exhibit C; Answer, filed 4/22/16, at ¶ 12).
     Because Gleba failed to respond with an assurance, Tri-State filed
     a Complaint in Declaratory Judgment on March 30, 2016.
     (Complaint at ¶ 15). In the Complaint, Tri-State requested a
     declaration that the [L]ease terminated effective June 7, 2016.
     (Id. at ¶ 17). Tri-State sought a determination regarding the
     parties’ respective rights and obligations by requesting a clear
     judicial indication as to when Gleba must vacate the Premises as
     required by the Lease. (Id. at ¶¶ 18, 19).
            Gleba filed an Answer with New Matter on April 22, 2016,
     and Tri-State filed an Answer to the New Matter on May 5, 2016.
     In the New Matter, Gleba avers “no controversy exists as to the
     provisions of an integrated Lease,” that Tri-State’s “Letter
     Notice…is a nullity and of no import to the instant action in that it
     does not conform to the provisions of the Lease,” that Tri-State
     “violated Gleba’s right of first refusal set forth in the Lease,” and
     “[b]y the terms of the Lease, Gleba’s right of first refusal is binding
     upon Plaintiff until the actual termination of the Lease.” (Answer

                                      -7-
J-A08031-21


     with New Matter at ¶¶ 3, 14, 17, 18). In response to Gleba’s New
     Matter, Tri-State asserted, inter alia, that its “Letter Notice
     conforms to the provisions of the Lease which require a tender of
     One Hundred Thousand Dollars ($100,000.00) by Landlord for the
     early termination of the Lease,” “Lessor has not received a bona
     fide offer from a third party legally entitled to purchase the
     Premises, which offer Lessor desires to accept,” and “Gleba’s right
     of first refusal is a written right, specifically limited to two events
     only, neither of which has occurred nor will occur prior to the
     termination of the Lease on June 7, 2016.” (Answer to Defendant
     Gleba, Inc.’s New Matter, filed 5/5/16, at ¶¶ 14, 17, 18).
           On May 13, 2016, Tri-State’s [c]ounsel sent a Letter to
     Gleba’s [c]ounsel providing a modification of the notice and
     granting Gleba until June 13, 2016, to vacate the Premises. (Joint
     Stipulation at 3, Exhibit C). The May 13, 2016, Letter also
     informed Gleba that Tri-State would declare Gleba in breach of the
     Lease and seek monetary and exemplary damages[,] including
     recovery of the $100,000.00 it had paid to Gleba[,] should Gleba
     not vacate on or before June 13, 2016. (Id.; N.T., 8/14/17, at
     63-65).
           Gleba paid, and Tri-State accepted, all base rent due up to
     and including April 30, 2016. (Joint Stipulation at 3). On June 9,
     2016, Gleba deposited the $100,000.00 check, which Attorney
     Clement had enclosed with the March 8, 2016, termination Letter.
     (N.T., 8/14/17, at 62-63, 65). On June 13, 2016, Attorney Maida,
     on behalf of Gleba[,] wrote to Attorney Clement, as counsel for
     Tri-State, to state, inter alia, that Gleba rejected the March 8,
     2016, [L]etter as being of no force and/or effect; the Lease, as an
     integrated instrument, speaks for itself; Attorney Clement’s May
     13, 2016, [L]etter was accepted as adequate notice to exercise
     the option to terminate the Lease ninety (90) days hence, and
     Gleba has accepted payment of $100,000.00 in consideration of
     the Lease terminating on August 11, 2016. (Joint Stipulation,
     Exhibit D).
            Gleba did not vacate the Premises by June 13, 2016, nor did
     Gleba vacate the Premises by August 11, 2016, as represented in
     Attorney Maida’s June 13, 2016, Letter. (N.T., 8/14/17, at 40).
     Tri-State finally obtained possession of the [Premises] through a
     writ of possession served on July 12, 2016, with possession taken
     on October 13, 2016. However, Gleba did not vacate the Premises
     until October 28, 2016. (Joint Stipulation at 2).



                                      -8-
J-A08031-21


           In the fall of 2016, well after Gleba had cashed the
     $100,000.00 check and vacated the property, Tri-State instructed
     a broker to go back to the two parties who had previously
     expressed the most serious interest, O’Neill Properties and the
     Puhls.3 (N.T., 8/14/17, at 48, 50). The principals of Tri-State and
     COBOCO, the broker[,] and [c]ounsel met at the end of January
     2017 to discuss the two offers. ([Id.] at 48, 50).
     3 Mitchell Russell, Esquire testified at trial that Tri-State and COBOCO
     had hoped to go back onto the market with the property on roughly June
     13, 2016, but Gleba’s actions prevented that from occurring until several
     months later. ([Id.] at 53).

           Even though O’Neill had presented a slightly higher
     purchase price, the group decided to accept the Puhls’ offer. (Id.
     at 51). Tri-State and COBOCO entered into a purchase agreement
     for the Sale Properties with the Puhls dated February 2, 2017, for
     the purchase price of $3,900,000.00. ([Id.] at 12, 48-49; Joint
     Exhibit J-2; P-3). Gleba has never made an offer, large or small,
     for any portion of the Sale Properties. (N.T., 8/14/17, at 69).
           On June 24, 2016, Tri-State filed a Complaint for Confession
     of Judgment along with a Praecipe for Writ of Possession Upon a
     Confessed Judgment seeking possession of the leased property
     from Gleba. (Complaint and Praecipe for Writ of Possession, filed
     6/24/16, at Docket No. 2016-13334). Tri-State filed a Complaint
     for Confession of Judgment under Pa.R.C.P. 2952 on December 9,
     2016, seeking unpaid rents due under the Lease together with
     costs, interest, and an attorney’s commission. (Complaint for
     Confession of Judgment, filed 12/9/16, at Docket No. 2016-
     29319). On May 2, 2017, by agreement of [c]ounsel, the Court
     consolidated the three matters under docket number 2016-
     06133.4 (Order dated May 2, 2017, docketed May 4, 2017).
     4 Gleba subsequently filed a lawsuit against Tri-State, David Bowe,
     Jerome Combs, and Thomas Puhl on August 3, 2017, under docket
     number 2017-19677. [The trial] court granted summary judgment in
     favor of Tri-State, Bowe, Combs, and Puhl, and dismissed Gleba’s
     complaint on May 10, 2019. Gleba filed two notices of appeal. The
     Superior Court initially quashed the appeal at 1912 EDA 2019 but
     reinstated that appeal at 3200 EDA 2019. The other appeal was
     docketed at 2108 EDA 2019. [Relevantly, the Superior Court affirmed
     the orders granting summary judgment in favor of Tri-State, Bowe,
     Combs, and Puhl, and dismissing Gleba’s complaint, in its entirety. See
     Gleba, Inc. v. Tri-State Auto Auction, Inc., 2108 and 3200 EDA 2019
     (Pa.Super. filed 2/19/21) (unpublished memorandum). Specifically, the
     Superior Court agreed with the trial court that Gleba’s lawsuit was


                                      -9-
J-A08031-21


     barred by the doctrine of res judicata as it raised the same claims as
     those raised in the instant declaratory judgment matter. See id.]

           [A two-day bench trial was held regarding the Declaratory
     Judgment Action on August 14, 2017, and April 19, 2018]. Prior
     to [the trial court] taking the bench on the first day, the [p]arties
     presented the [trial] court with a document on Attorney Maida’s
     caption entitled “Joint Stipulation of Facts—Declaratory Judgment
     Action Only,” [which was] admitted as Exhibit J-1 Stipulation.
           [The trial court] found Attorney Russell’s testimony on direct
     and cross[-]examination highly credible. After Tri-State rested its
     case, [c]ounsel moved for a partial directed verdict on the
     termination of the [L]ease being proper, including the termination
     of the right of first refusal. (N.T., 8/14/17, at 108). Counsel for
     Gleba did not object procedurally to the oral motion and instead
     moved to dismiss the case or direct the addition of the potential
     buyer, Thomas Puhl[,] as an indispensable party. (Id. at 109).
     The court reiterated what had been discussed in conference earlier
     in the day, that after the testimony was transcribed, the court
     would issue an order for [c]ounsel to file their submissions.
            Counsel filed briefs on their respective motions, and the
     [trial] court entered its [d]ecision on January 24, 2018. Gleba
     filed post-trial motions on February 2, 2018, arguing that it had
     not had the opportunity to present its witnesses. Although the
     [trial] court disagreed with Gleba’s position as presented, [the trial
     court] entered an order on March 2, 2018, opening the record in
     the interest of justice to proceed with Gleba’s witnesses. [Also,
     on March 2, 2018, the trial court entered an order denying Gleba’s
     motion in limine alleging the failure to join an indispensable party
     and oral motion to dismiss.]
           On April 19, 2018, the [trial court] presided over a second
     day of trial. Attorney Maida started his argument in support of a
     motion for nonsuit by stating that at the first day of trial[, as well
     as pleadings filed since then and the stipulated facts,] the case
     went beyond what he had filed in his pretrial statement[.]
     Referring to the document entitled “Joint Stipulation of Facts—
     Declaratory Judgment Action Only,” [c]ounsel then went on to
     state “[b]ut the stipulated facts were predicated on the
     consolidation of all the cases.” (N.T., 4/19/18, at 4). He
     continued “it was stipulated as to all the cases, these are the facts
     which—because it was a consolidated matter.” (Id.)
          In response, Attorney Clement argued “we’re here today
     because there is a dispute between the parties related to a [L]ease

                                    - 10 -
J-A08031-21


          and a right of first refusal contained within the [L]ease. And, as
          Mr. Maida indicated, this is a fully integrated document. My client
          believes the [L]ease was properly terminated. They came to this
          [c]ourt to have the [c]ourt confirm for them that the [L]ease was
          properly terminated.” ([Id.] at 11).
                The [trial] court denied Gleba’s motion for compulsory
          nonsuit. (Id. at 12). Gleba then presented witnesses[:] Jerome
          Combs and David Bowe of Tri-State, broker Paul French[,] and
          Attorney Russell. While the [trial] court found all of these
          witnesses credible, the [trial] court specifically found Mr. French’s
          testimony highly credible.

Trial Court Opinion, filed 10/29/20, at 1-15 (footnote omitted).

          After considering all of the evidence presented at the bench trial, the

court issued an Amended Decision on August 14, 2018, which contained the

following relevant declarations as to Tri-State’s complaint for declaratory

relief:

          18. In this action, [Tri-State] seeks a declaration that 1) Tri-State
          properly terminated the Lease; 2) Gleba’s right of first refusal set
          forth in the Lease terminated contemporaneously with the Lease;
          3) a repudiation of the Lease by Gleba occurred[;] and 4) an
          anticipatory breach of the Lease by Gleba occurred.
          19. Th[e] [trial] court opines that the Lease is unambiguous.
          20. Both [p]arties concede that the Lease contains an integration
          clause that is binding.
          21. A fair reading of the complaint in combination with the
          evidence admitted at trial results in the court[’s] determining that
          [Tri- State] properly terminated the Lease pursuant to paragraph
          (k) of the Lease [R]ider[,] as of Monday, June 13, 2016, by mailing
          the written March 8, 2016, Letter with the enclosed check in the
          amount of $100,000.00 by certified mail on March 9, 2016, and
          as admittedly received by [Gleba] on March 13, 2016.
          22. The right of first refusal was contained within paragraph (p)
          of the Lease [R]ider also terminated as part of the Lease on or
          before June 13, 2016.



                                         - 11 -
J-A08031-21


       23. The [trial] court concludes that Gleba’s actions and failure to
       provide what [Tri-State] terms “adequate assurance[,”] while no
       doubt frustrating, did not constitute an “absolute and unequivocal
       refusal to perform[.”]
       24. Therefore, the [trial] court finds for Gleba and against [Tri-
       State] on the claims of repudiation and anticipatory breach.
       25. The [trial] court also concludes that Gleba did not vacate the
       Premises pursuant to the terms of the Lease, which failure
       constituted a breach of that Lease. The [trial] court will issue a
       separate order scheduling argument and a hearing, if necessary,
       to hear Gleba’s petition to open the judgment and to assess
       damages including, inter alia, Gleba’s failure to pay rent and
       taxes, together with costs, interest[,] and an attorney’s
       commission, in a subsequent proceeding under docket [No.]
       2016-29319, now consolidated [at No. 2016-06133].[11]
       11 Paragraph 25 of the Amended Decision was [later] amended by order
       dated September 1, 2020, to omit the first sentence regarding the trial
       court’s determination that Gleba’s failure to vacate the Premises
       constituted a breach of the Lease.

       26. [Tri-State’s] [c]omplaint in [c]onfession of [j]udgment for
       possession filed under docket [No.] 2016-13334, now
       consolidated [at No. 2016-06133], is moot.

Gleba, Inc. v. Tri-State Auto Auction, Inc., 2108 and 3200 EDA 2019, at

*11-12     (Pa.Super.     filed   2/19/21)     (unpublished   memorandum)    (citing

Amended Decision, filed 8/14/18, at 16-17).

       On August 21, 2018, Gleba filed a timely post-trial motion,2 and Tri-

State filed a response on September 10, 2018.             On September 20, 2018,

before the trial court ruled on the post-trial motion, Gleba filed an appeal to

____________________________________________


2 In Motorists Mutual Ins. Co. v. Pinkerton, 574 Pa. 333, 830 A.2d 958
(2003), our Supreme Court ruled that a party must file a post-trial motion if
there is a trial in a declaratory judgment action, and the Court noted that an
appeal lies after the motion for post-trial relief is denied.


                                          - 12 -
J-A08031-21


this Court.3 By order entered on June 29, 2020, this Court quashed Gleba’s

appeal on the basis it was interlocutory.          Gleba, Inc. v. Tri-State Auto

Auction, Inc., 2679 EDA 2018 (Pa.Super. filed 6/29/20) (per curiam order).

       On August 25, 2020, the trial court heard oral argument on Gleba’s

motion for post-trial relief, and on September 1, 2020, the trial court granted

in part, and denied, in part Gleba’s post-trial motion. Specifically, as indicated

supra, the trial court granted the motion to amend paragraph 25 of the

Amended Decision. The trial court denied Gleba’s post-trial motion in all other

respects and entered judgment. This timely appeal by Gleba followed. 4




____________________________________________


3 The trial court directed Gleba to file a Pa.R.A.P. 1925(b) statement, and
Gleba timely complied.

4 After Gleba filed the instant appeal from the entry of judgment, the trial
court did not direct Gleba to file a Pa.R.A.P. 1925(b) statement, and
consequently, Gleba did not file a Rule 1925(b) statement. The trial court,
however, filed a Rule 1925(a) opinion on October 29, 2020, utilizing the issues
presented in Gleba’s Rule 1925(b) statement, which Gleba filed with regard to
the previous interlocutory appeal docketed in this Court at 2679 EDA 2018.
The trial court now urges this Court to find Gleba’s present appellate issues
waived on the basis Gleba presented a vague, voluminous Rule 1925(b)
statement. We agree with the trial court’s characterization of Gleba’s Rule
1925(b) statement. See Jiricko v. Geico Ins. Co., 947 A.2d 206 (Pa.Super.
2008) (noting the appellant filed an incoherent, rambling, voluminous
statement in violation of Pa.R.A.P. 1925(b)). However, the Rule 1925(b)
statement to which the trial court refers was filed by Gleba specifically in
connection with its previous interlocutory appeal docketed in this Court at
2679 EDA 2018. Thus, inasmuch as the deficient Rule 1925(b) statement at
issue was filed in a prior appeal, we decline to find waiver with regard to the
issues raised in the instant appeal.


                                          - 13 -
J-A08031-21


       On appeal, Gleba sets forth the following issues in its “Statement of the

Questions Involved” (verbatim):

       1. Should Amended Decisions declaration 18, 21, and 22, as
          appealed, be vacated because they determine rights in
          anticipation of events that had not occurred or were moot?
       2. Did the lower court by the Amended Decision’s declarations 18,
          21, and 22 improperly determine uncertainties or controversies
          not before the Court, as never having been pled? 42 P.S. §
          7538?
       3. By awarding supplemental relief in the Amended Decision’s
          declarations 18, 21, and 22, did the lower court commit
          reversible error because the issues therein posed may only
          have been adjudicated and sufficiently heard with Thomas Puhl
          as an additional party? If so, absent Appellee joining Thomas
          Puhl as an additional party, did the lower court and now this
          Court lack subject matter jurisdiction as mandated by Rule the
          Act? 42 P.S. § 7540[?]
       4. Did the lower court’s granting of “supplemental relief” in
          declarations 18, 21, and 22 of the Amended Decision,
          constitute reversible error because Appellant, Gleba, Inc. was
          not afforded notice, as required by 42 P.S. § 7540, to show
          cause why such supplemental declarations should not be
          granted?
       5. Was supplemental relief granted in declarations 18, 21, and 22
          of the Amended Decision, including but not limited to
          terminating Gleba’s right of first refusal, reversible error, in
          light of Judge Rogers’ determining that Thomas Puhl’s
          Agreement of Sale to purchase the Premises, was insufficient
          to prove he was an indispensable party, per 42 P.S. § 7540?

Gleba’s Brief at xii-xiii (footnotes, bold, and suggested answers omitted).5

       Before examining the merits of Gleba’s issues, we admonish Gleba for

its lack of compliance with our Rules of Appellate Procedure. Although Gleba

____________________________________________


5 We note Gleba misnumbered its questions as 1, 2, 3, 6, and 7. We have
corrected the numbering as 1, 2, 3, 4, and 5.

                                          - 14 -
J-A08031-21


sets forth five issues for our review in its “Statement of the Questions

Involved,” the argument portion of its brief contains only one section, in

violation of Rule 2119(a). See Pa.R.A.P. 2119(a) (“The argument shall be

divided into as many parts as there are questions to be argued; and shall have

at the head of each part—in distinctive type or in type distinctively displayed—

the particular point treated therein….”).

      Moreover, we note that significant portions of Gleba’s single argument

section contain rambling assertions of fact in the light most favorable to Gleba

without any citation to authority or development of an appropriate argument.

See Gleba’s Brief at 24-29. Further, mid-way in the argument section, Gleba

indicates its appellate issues presently before this Court are as follows

(verbatim):

      1. Whether, other than as stated in the Verdict, did Tri State’s
         Complaint on the date of trial set forth any other causes of
         action or controversy upon which relief could have also been
         granted;
      2. Whether Tri State’s Complaint set forth causes of action upon
         which relief should be denied in Equity due to its unclean
         hands;
      3. Whether Tri State’s acts were fraudulent and a breach of the
         Lease and denied Appellant’s rights and entitlements
         thereunder; and
      4. Whether Tri State’s defective Notice of Termination was inter
         alia a breach of Lease by Tri State invalidating the lower court’s
         “fair reading” of the Lease termination date.

Gleba’s Brief at 28-29.




                                     - 15 -
J-A08031-21


      The remainder of Gleba’s single argument section is a combination of

argument aimed at its issues as initially set forth in the “Statement of the

Questions Involved” and its issues as set forth mid-way in the argument

portion of the brief. See id. at 29-47.

      In light of Gleba’s clear violations of the Rules of Appellate Procedure,

we could quash this appeal, as Tri-State urges this Court to do.        See Tri-

State’s Brief at 28-30; In re W.H., 25 A.3d 330, 339 n.3 (Pa.Super. 2011)

(“[W]here an appellate brief fails to provide any discussion of a claim with

citation to relevant authority or fails to develop the issue in any other

meaningful fashion capable of review that claim is waived.”); Pa.R.A.P. 2101

(“[I]f the defects are in the brief or reproduced record of the appellant and

are substantial, the appeal or other matter may be quashed or dismissed.”).

      However, to the extent Gleba has presented a properly developed

argument in support of the claims set forth in its “Statement of Questions

Involved,” which challenged the trial court’s August 14, 2018, Amended

Decision relating to declarations 18, 21, and 22, we shall review the claims

collectively.

      Preliminarily, we set forth the following relevant legal precepts:

            [The Declaratory Judgment Act relevantly provides that]
      any person interested under a…contract, or other writings
      constituting a contract…may have determined any question of
      construction or validity arising under the instrument…and obtain
      a declaration of rights, status, or other legal relations thereunder.




                                     - 16 -
J-A08031-21


42 Pa.C.S.A. § 7533.       In order to establish a right to relief through a

declaratory judgment, a plaintiff must establish a direct, substantial and

present interest. Bromwell v. Michigan Mut. Ins. Co., 716 A.2d 667, 670

(Pa.Super. 1998). Further, a plaintiff must demonstrate that an actual

controversy exists. Id. “The prime purpose of the Declaratory Judgment Act

is to speedily determine issues that would…be delayed, to the possible injury

of those interested if they were compelled to wait the ordinary course of

judicial   proceedings.”   Osram   Sylvania   Products,    Inc.   v.   Comsup

Commodities, Inc., 845 A.2d 846, 849 (Pa.Super. 2004) (quotation marks

and quotation omitted).

      Further,

      [w]hen reviewing the results of a non-jury trial, we give great
      deference to the factual findings of the trial court. We must
      determine whether the trial court’s verdict is supported by
      competent evidence in the record and is free from legal error. For
      discretionary questions, we review for an abuse of that discretion.
      For pure questions of law, our review is de novo.

Recreation Land Corp. v. Hartzfeld, 947 A.2d 771, 774 (Pa.Super. 2008)

(internal citations omitted).   See Stokes v. Gary Barbera Enterprises,

Inc., 783 A.2d 296, 297 (Pa.Super. 2001) (“When the trial court sits as fact

finder, the weight to be assigned the testimony of the witnesses is within its

exclusive province, as are credibility determinations, and the court is free to

choose to believe all, part, or none of the evidence presented.”).




                                    - 17 -
J-A08031-21


      Additionally, we recognize the interpretation of a lease is a question of

law and this Court’s scope of review is plenary. See Szymanowski v. Brace,

987 A.2d 717 (Pa.Super. 2009).

            [A] lease is in the nature of a contract and is controlled by
      principles of contract law. It must be construed in accordance
      with the terms of the agreement as manifestly expressed, and the
      accepted and plain meaning of the language used, rather than the
      silent intentions of the contracting parties, determines the
      construction to be given the agreement. Further, a party seeking
      to terminate a lease bears the burden of proof.

T.W. Phillips Gas & Oil Co. v. Jedlicka, 615 Pa. 199, 42 A.3d 261, 267

(2012) (quotation marks, quotations, and citations omitted).

             The intent of the parties to a written agreement is to be
      regarded as being embodied in the writing itself. The whole
      instrument must be taken together in arriving at contractual
      intent. Courts do not assume that a [lease’s] language was
      chosen carelessly, nor do they assume that the parties were
      ignorant of the meaning of the language they employed. When a
      writing is clear and unequivocal, its meaning must be determined
      by its contents alone.

Murphy v. Duquesne University Of The Holy Ghost, 565 Pa. 571, 777

A.2d 418, 429 (2001) (internal citations and quotation marks omitted).

      Furthermore, where a written lease contains an integration clause, the

lease, “if unambiguous, must be held to express all of the negotiations,

conversations, and agreements made prior to its execution, and neither oral

testimony nor prior written agreements, or other writings, are admissible to

explain or vary the terms of the [lease].” 1726 Cherry Street Partnership

v. Bell Atlantic Properties, Inc., 653 A.2d 663, 665 (Pa.Super. 1995)

(citation omitted).

                                    - 18 -
J-A08031-21


      In the case sub judice, in addressing Gleba’s challenges to the trial

court’s August 14, 2018, Amended Decision relating to declarations 18, 21,

and 22, the trial court relevantly indicated as follows:

            [Gleba challenges the trial court’s determination that the
      Lease terminated on June 13, 2016.] The record is abundantly
      clear that Attorney Russell opined the [L]ease terminated ninety
      (90) days after Mr. Gleba received the March 8, 2016[,] [L]etter
      and check on March 13, 2016. Later in his testimony, Attorney
      Russell specifically testified that the [L]ease terminated on June
      13, 2016, or approximately 90 days after March 13, 2016….Simply
      because [Gleba disagrees with the trial court’s determination] is
      not an indication of bias. To the contrary, it demonstrates that
      the court weighed all of the evidence…in a careful, thoughtful, and
      unbiased manner.
                                   ***
            Gleba…[seeks] to modify paragraph 18 and strike
      paragraphs 21 [and] 22…of the Amended Decision. Specifically,
      Gleba desires a determination as to whether Tri-State properly
      terminated the Lease but not whether the right of first refusal
      terminated as part of the Lease. Gleba has conceded that the
      [L]ease, along with the right of first refusal, has terminated. The
      [p]arties disagree on the date of termination.
                                   ***
             Instantly, on the one hand, [c]ounsel for Gleba asserts that
      the [trial] court erred in determining that the [L]ease terminated
      on a date other than August 13, 2016, and on the other hand[,]
      [c]ounsel claims error because the court did not rule on whether
      it terminated as of June 7, 2016. Gleba concedes the [L]ease has
      terminated. Tri-State’s position is that the [L]ease terminated
      ninety (90) days after [c]ounsel mailed the termination [L]etter
      and tendered the $100,000.00 check received by Gleba on March
      13, 2016.
            In drafting its decision, resolution of the dispute required
      the [trial] court to interpret, inter alia, the following language in
      the [L]ease: “Lessor shall have the right to terminate this lease
      at any time during any term upon ninety (90) days prior written
      notice of termination to Lessee and payment to Lessee of a
      termination fee of $100,000.00.” The word “payment” alone is
      not defined in the [L]ease. After reviewing the evidence and the

                                     - 19 -
J-A08031-21


       law, the [trial] court interpreted the words “payment to,” together
       in context with the remainder of the provision, to mean that Tri-
       State had properly terminated the [L]ease as of June 13, 2016,
       when it mailed the termination [L]etter dated March 8, 2016,
       enclosing a check for $100,000.00 to Gleba, both of which Gleba
       admittedly received on March 13, 2016. When Gleba actually
       deposited the check enclosed with the termination [L]etter is of
       no moment.
              [Furthermore], [a]t the second day of trial, Attorney Maida
       submitted “it was affirmed that this case for declaratory relief was
       relying solely on the pleadings in that case. Does not involve the
       other two actions, whereas the stipulation involves them all.”
       (N.T., 4/19/18, at 7). While the “Joint Stipulation of Facts—
       Declaratory Judgment Action Only” speaks for itself, the [trial]
       court agreed with Attorney Maida’s argument that the bench trial
       pertained solely to the declaratory judgment pleadings. Those
       pleadings included Tri-State’s complaint, Gleba’s answer with new
       matter[,] and Tri-State’s answer to Gleba’s new matter. As
       previously noted, in Gleba’s new matter, Gleba averred “the
       Plaintiff violated Gleba’s right of first refusal set forth in the Lease”
       and “[b]y the terms of the Lease, Gleba’s right of first refusal is
       binding upon Plaintiff until the actual termination of the Lease.”
       (Gleba’s Answer with New Matter at ¶¶ 17, 18).
               The right of first refusal obtained by Gleba is a clause within
       the [L]ease. When the [L]ease terminated, so too did the right of
       first refusal. The [trial] court made a determination, as requested
       by the [p]arties in their pleadings, as to whether Tri-State
       properly terminated the [L]ease, which included a right of first
       refusal therein. The [trial] court made those determinations as
       part of its August 14, 2018[,] Amended Decision. Counsel has
       presented no evidence, viable argument[,] or applicable law in
       support of a claim that the right of first refusal somehow survived
       the proper termination of the [L]ease.[6]

____________________________________________


6 We specifically note that, to the extent Gleba contends the “controversy”
over the termination of the right of first refusal was an issue in anticipation of
events that had not yet occurred (Issue 1 supra), was not an issue before the
trial court (Issue 2 supra), or was decided without Gleba having adequate
notice (Issue 4 supra), we find no merit. As the trial court indicated, Attorney
Maida acknowledged the bench trial pertained to the Declaratory Judgment
(Footnote Continued Next Page)


                                          - 20 -
J-A08031-21


              Finally, Gleba complained in its post-trial motion that the
       [trial] court erroneously ruled that Gleba had breached the
       [L]ease based upon events which occurred after Tri-State filed its
       complaint. Because the [trial court] concluded that Gleba’s
       position [in this regard] was correct, and now finally having had
       the opportunity to address the issue, the [trial] court modified
       Paragraph 25 to remove that particular ruling.

Trial Court Opinion, filed 10/29/20, at 33-34, 37-39 (footnotes and bold

omitted)

       We agree with the trial court’s sound reasoning in this regard. We find

no abuse of discretion or error of law. See Recreation Land Corp., supra.

       Finally, it bears mentioning that Gleba sets forth two issues (Issue 3 and

5) in its “Statement of the Questions Involved” pertaining to the trial court’s

failure to join Thomas Puhl as an indispensable party to the declaratory

judgment action. We dispose of this claim simply by noting that, aside from

making bald assertions of error, Gleba did not develop an argument,

supported with proper citation, regarding the issue of whether Puhl was an

indispensable party. See Gleba’s Brief at 19 n. 56 (baldly asserting Puhl was

an “undoubtedly theretofore an indispensable party”); 40 (baldly asserting

“Puhl by both Rules of Court and the Declaratory Judgment Act, was an



____________________________________________


Action and all pleadings filed therein, including Gleba’s new matter which
averred Tri-State had violated Gleba’s right to first refusal set forth in the
Lease. Thus, a specific determination regarding whether the right of first
refusal contained within the fully integrated Lease terminated upon
termination of the Lease, was an issue properly before the trial court, and
Gleba had adequate notice of the issue.

                                          - 21 -
J-A08031-21


indispensable party; and, then, in turn, the lower court lacked subject matter

jurisdiction and therefore the entire Amended Decision must be vacated.”).

       We note the “bulk” of Gleba’s “argument” that Puhl was an indispensable

party appears on page 217 of Gleba’s brief as follows (verbatim):

             [E]ven though the lower court declared Puhl a dispensable
       party, Declarations 18, 21, and 22 of the Amended Decision were
       solely beneficial to Tri-State in its dealings with Puhl. Admittedly,
       but for the Erroneous Declarations 18, 21, and 22, Puhl may have
       been dispensable; in which case, however, such erroneous
       decisions would not have had reason to be entered. When the
       Court entered the Erroneous Declarations, Puhl thereby became
       indispensable and jurisdiction was lost; thus vacating all
       declarations and the case ab initio.
              The Erroneous Decisions are now to be deemed by Judge
       Rogers’ Amended Decision as the law of the case (res judicata) in
       Gleba’s independent suit against Tri-State, Puhl, Combs, and
       Bowe. Therefore, as this case is determined so will be the appeals
       filed in 2108 EDA 2019 and 3200 EDA 2019. If Puhl became in
       indispensable party and jurisdiction was lost in the matter before
       the Court; so it will be in all declarations and the entirety of this
       case ab initio, as well as in all other proceedings.

Gleba’s Brief at 21 (footnote omitted).

       Gleba’s undeveloped claim without citation to authority merits no further

review. See, e.g., Commonwealth v. Johnson, 604 Pa. 176, 985 A.2d 915,

924 (2009) (stating “where an appellate brief fails to provide any discussion

of a claim with citation to relevant authority or fails to develop the issue in

any other meaningful fashion capable of review, that claim is waived”);



____________________________________________


7We note there are two consecutive pages, which are both numbered 21 in
Gleba’s brief.

                                          - 22 -
J-A08031-21


Commonwealth v. McMullen, 745 A.2d 683, 689 (Pa.Super. 2000) (finding

waiver where the argument for the issue “consists of a one paragraph

‘argument’ with virtually no citation to relevant statutory authority or case

law”).

         For all of the foregoing reasons, we affirm.

         Affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/26/2021




                                       - 23 -